Citation Nr: 1828115	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-33 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1971 to July 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDING OF FACT

Tinnitus was present in service and is etiologically related to active duty service. 


CONCLUSION OF LAW

Tinnitus was incurred during active duty service.  38 U.S.C. §§ 1110; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for tinnitus because it was incurred due to in-service noise exposure.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
      
When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

"Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as organic diseases of the nervous system (including tinnitus), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).
 
When evaluating evidence, VA considers lay statements describing the features or symptoms of an injury or illness to be competent.  Falzone v. Brown, 8 Vet. App. 398 (1995).  In addition, lay persons are competent to provide opinions on some, but not all, medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The record shows a diagnosis of tinnitus throughout the claims period, meeting the first element of service connection - a current disability.  In addition, the Veteran has stated that he was exposed to loud noises in service without hearing protection.  Thus, the second element of service connection - an in service injury - has been shown as well.    

The Board finds that,  when applying the benefit of the doubt in the Veteran's favor, a nexus between the current disability and the in-service injury has been established.  Service treatment records lack any reference to tinnitus, and it is not mentioned on the separation examination or Report of Medical History at separation.  In addition, the Veteran filed a claim for service connection immediately after service but did not include tinnitus as a service-connected disorder.  Finally,  a November 2013 VA examination found it as likely than not that the Veteran's tinnitus was due to the Veteran's hearing loss, which is not service connected.  

On the other hand, lay statements generally support in-service onset of tinnitus.  The Veteran did state at the November 2013 VA examination that he has experienced tinnitus since "very soon after he got out of the military," but his March 2014 Notice of Disagreement and September 2014 substantive appeal reported an onset of tinnitus in service.  Moreover, a November 2013 statement from the Veteran's spouse also reported that the Veteran had ringing in his ears since service.  

Lay persons are competent to describe the symptoms of an injury. Falzone v. Brown, 8 Vet. App. 398 (1995).  Thus, the Board finds the Veteran and his spouse competent to make these reports.  In addition, the Board also finds the Veteran and his wife credible with regard to the onset of his tinnitus.  Although the Veteran did report in the November 2013 VA examination that the tinnitus began after separation, the majority of his reports place its onset in service.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds these statements credible.  See 38 C.F.R. § 3.102.    
      
The Board finds that this lay evidence demonstrates a nexus between the Veteran's service and his tinnitus which outweighs the negative November 2013 VA examination evidence.  The November 2013 VA examination did not address the Veteran's claims of in-service onset of tinnitus but rather relied on the tinnitus being a common symptom of hearing loss.  Because the Board accepts the lay statements as competent and credible evidence of in-service occurrence, the Board finds a link exists between the condition and the Veteran's service.  Therefore, the Veteran's claim for service-connected tinnitus is granted.   


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


